Title: To Thomas Jefferson from I. J. Chapman, 20 July 1823
From: Chapman, I. J.
To: Jefferson, Thomas


Sir
 222 Pine Street, Philadelphia
July 20th 1823
Since I had the honor of receiving your letter of the 28th May, circumstances, which have protracted my stay in this ountry longer than I had anticipated, have also made a visit to New York necessary: I there met with two works upon education, of which I enclose a Memm  Of these works, copies are in the possession of Mr John Griscom. the Lecturer upon Chemistry and Natural Philosophy; who, I feel certain will  have much gratification in submitting them to your perusal; but, in case it should be your wish to procure copies, I shall feel gratified, if you will allow me to send them out when I shall have returned to England—.I take advantage of this opportunity to mention that in a letter which I have recently received from Capt Sabine, Mr Hunter,  about whom I spoke to you when at Monticello, is mentioned as having been received in the best literary society in London, in a manner in which no foreigner (to use Sabine’s own expression, if we may call an American so) has previously been received—that, he has already sold one Edition of 1500 copies of his work, and is now sitting to Leslie for his portrait, to be prefixed to a second Edition.—I am anxious to mention this, because I believe that it will not only gratify you and Mrs Randolph, but I consider it an act of duty to state, that in consequence of the prejudice  against Mr Hunter which I have met with not only in Philadelphia but in New York, I have been induced to mention the favorable testimony which not only Mrs Randolph and you yourself have towards him, but that which I recd from those persons in Charlottesville of whom I made enquiry at your suggestion—If in doing so, I have been guilty of a breach of that confidence which you placed in me, I trust that as I have not been activated by the love of tittle tattle, but by a desire to defend the absent and to protect the character of one who has no other dependence than that character, you will have the kindness to forgive me.In this hope I have the honor to be Sir  Your most obedient ServtI. J. Chapman